           Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                   CIVIL ACTION NO. 1:19-CV-11936-NMG


CELLCO PARTNERSHIP d/b/a
VERIZON WIRELESS

       Plaintiff,


       v.

BEACON HILL ARCHITECTURAL COMMISSION;
MIGUEL ROSALES, PAUL J. DONNELLY, JOEL
PIERCE, P.T. VINEBURGH, and DANIELLE
SANTOS, as members and alternate members of the
Beacon Hill Architectural Commission; and the CITY
OF BOSTON, MASSACHUSETTS

       Defendants.


                DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

       The Defendants, Beacon Hill Architectural Commission (the “Commission”); Miguel

Rosales, Paul J. Donnelly, Joel Pierce, P.T. Vineburgh, and Danielle Santos, as members and

alternate members of the Beacon Hill Architectural Commission; and the City of Boston,

Massachusetts, (collectively, the “City”) hereby answers the Complaint (the “Complaint”) as

follows:

                                        Introduction

   1. The introductory paragraph of the Complaint is an introduction to the lawsuit and as such

       does not require an answer. To the extent that this paragraph asserts claims against the

       City, they are denied.

                                   Jurisdiction and Venue
     Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 2 of 10



2. Paragraph 2 purports to assert a legal conclusion, to which no response is required. To the

   extent Paragraph 2 references statutes, the statutes speak for themselves.

3. Paragraph 3 purports to assert a legal conclusion, to which no response is required. To the

   extent Paragraph 3 references a statute, the statute speaks for itself.

                                          Parties

4. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 4.

5. Admitted.

6. Admitted.

7. Sentence 1 of Paragraph 7 is admitted. To the extent Sentence 2 of Paragraph 7 alleges

   Miguel Rosales acted as chair of the Commission during the June 20, 2019, hearing on

   Verizon Wireless’ Application for a COA, admitted. To the extent that Sentence 2 of

   Paragraph 7 alleges Miguel Rosales acted as chair of the Commission during the

   November 15, 2018, hearing on Verizon Wireless’ Application for a COA, denied.

8. Admitted.

9. Admitted.

10. Admitted.

11. To the extent Paragraph 11 alleges Danielle Santos was at all times material to this action

   an alternate member of the Commission and is being named in that capacity, admitted.

   The remaining allegations in Paragraph 11 are denied.

                                     Factual Background

12. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 12.



                                              2
     Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 3 of 10



13. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 13.

14. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 14.

15. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 15.

16. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Sentence 1 of Paragraph 16. To the extent that Sentence 2 of

   Paragraph 16 alleges the Property is located in the “11-2-65 Boston Proper Multifamily

   Residential zoning subdistrict”, denied. The remainder of Sentence 2 of Paragraph 16 is

   admitted.

17. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 17.

18. Admitted.

19. Admitted.

20. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 20.

21. To the extent that Paragraph 21 alleges the Board of Appeal held a hearing on February

   27, 2018, and that the Board of Appeal voted to grant the requested Permit, admitted. The

   remainder of Paragraph 21 purports to characterize the contents of the decision of the

   Board of Appeal; the decision of the Board of Appeal speaks for itself.

22. Sentence 1 of Paragraph 22 is admitted. Sentence 2 of Paragraph 22 references Chapter

   616 of the Acts of 1955 (the “Act”); the Act speaks for itself. To the extent that Sentence



                                             3
             Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 4 of 10



           3 of Paragraph 22 alleges the proposed PWS facility does not involve changes to “any

           architecturally significant features”, denied. The remainder of Sentence 3 of Paragraph 22

           is admitted. Sentence 4 of Paragraph 22 is admitted.

       23. Sentence 1 of Paragraph 23 is admitted. Sentence 2 of Paragraph 23 is admitted. Sentence

           3 of Paragraph 23 is denied. Sentence 4 of Paragraph 23 is admitted. Sentence 5 of

           Paragraph 23 is admitted.

       24. To the extent Paragraph 24 alleges that on February 22, 2019, the Commission issued a

           decision denying the First COA application without prejudice, admitted. To the extent

           that Paragraph 24 references the text of the Commission’s February 22, 2019, decision,

           the Commission’s decision speaks for itself.

       25. The City is without knowledge or information sufficient to form a belief as to the truth of

           the allegations contained in Sentence 1 of Paragraph 25. To the extent that Sentence 2 of

           Paragraph 25 alleges that a mock-up was installed on the rooftop and a photographic

           study was conducted, admitted. To the extent that Paragraph 25 characterizes the contents

           of the “photographic study”, the “photographic study” speaks for itself.

       26. Sentence 1 of Paragraph 26 is admitted. Sentence 2 of Paragraph 26 is admitted.

           Sentence 3 of Paragraph 26 is admitted. 1 Sentence 4 of Paragraph 26 is admitted.

           Sentence 5 of Paragraph 26 is denied. Sentence 6 of Paragraph 26 is denied.

       27. Sentence 1 of Paragraph 27 is admitted. The remainder of Paragraph 27 characterizes the

           contents of the Commission’s “Decision”; the Decision speaks for itself.

       28. To the extent that Sentence 1 of Paragraph 28 alleges that the Commission “approved

           other PWS facilities for other wireless providers that are located in the Historic Beacon

           Hill District and visible from public locations,” admitted. The City is without knowledge
1
    The City notes that the Chair stopped the presentation because the Plaintiff’s attorney exceeded his allotted time.

                                                             4
     Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 5 of 10



   or information sufficient to form a belief as to the truth of the remaining allegations

   contained in Sentence 1 of Paragraph 28. To the extent that Sentence 2 of Paragraph 28

   alleges that the Commission approved an installation at 15-27 Myrtle Street, admitted.

   The Commission is without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations contained in Sentence 2 of Paragraph 28. The

   Commission is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in Sentence 3 of Paragraph 28. The Commission is

   without knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Sentence 4 of Paragraph 28. To the extent that Sentence 5 of

   Paragraph 28 alleges the Commission approved an installation at 144 Chestnut Street,

   admitted. The Commission is without knowledge or information sufficient to form a

   belief as to the truth of the remaining allegations contained in Sentence 5 of Paragraph

   28. The Commission is without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in Sentence 6 of Paragraph 28.

29. Sentence 1 of Paragraph 29 is denied. The City is without knowledge or information

   sufficient to form a belief as to the truth of the allegations contained in remainder of

   Paragraph 29.

30. Paragraph 30 purports to assert legal conclusions, to which no responses are required. To

   the extent that Paragraph 30 alleges facts, they are denied. To the extent that Paragraph

   30 references the Telecommunications Act of 1996, 47 U.S.C. §332 (the “TCA”), the

   TCA speaks for itself.

31. Sentence 1 of Paragraph 31 purports to assert a legal conclusion, to which no response is

   required. To the extent a response is required, the City is without knowledge or



                                             5
     Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 6 of 10



   information sufficient to form a belief as to the truth of the allegations contained in

   Sentence 1 of Paragraph 31. Sentence 2 of Paragraph 31 purports to assert a legal

   conclusion, to which no response is required.

                                    COUNT I
    (Violation of TCA for Prohibiting or Having the Effect of Prohibiting PWS)

32. The City repeats and incorporates each response contained in paragraphs 1 through 31 as

   though specifically set forth herein.

33. Paragraph 33 references the TCA; the TCA speaks for itself.

34. The City is without knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 34. To the extent that Paragraph 34 alleges facts,

   they are denied.

35. Paragraph 35 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 35 alleges facts, they are denied.

36. Sentence 1 of Paragraph 36 purports to assert a legal conclusion, to which no response is

   required. To the extent that Sentence 1 of Paragraph 36 alleges facts, they are denied.

   Sentence 2 of Paragraph 36 purports to assert a legal conclusion, to which no response is

   required. To the extent that Sentence 2 of Paragraph 36 alleges facts, they are denied.

37. Paragraph 37 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 37 alleges facts, they are denied.

38. Paragraph 38 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 38 alleges facts, they are denied.

39. Paragraph 39 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 39 alleges facts, they are denied.

                                           COUNT II

                                             6
     Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 7 of 10



       (Violation of TCA Because Denial Not Supported by Substantial Evidence)

40. The City repeats and incorporates each response contained in paragraphs 1 through 39 as

   though specifically set forth herein.

41. Paragraph 41 references the TCA; the TCA speaks for itself.

42. Sentence 1 of Paragraph 42 purports to assert a legal conclusion, to which no response is

   required. To the extent that Sentence 1 of Paragraph 42 alleges facts, they are denied.

   Sentence 2 of Paragraph 42 is denied. Sentence 3 of Paragraph 42 purports to assert a

   legal conclusion, to which no response is required. To the extent that Sentence 3 of

   Paragraph 42 alleges facts, they are denied.

43. Paragraph 43 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 43 alleges facts, they are denied.

44. Paragraph 44 purports to assert a legal conclusion, to which no response is required. To

   the extent that Paragraph 44 alleges facts, they are denied.

45. Paragraph 45 purports to asset legal conclusions, to which no response is required. To the

   extent that Paragraph 45 alleges facts, they are denied.

                                           COUNT III

46. A The City repeats and incorporates each response contained in paragraphs 1 through 45

   as though specifically set forth herein.

47. Paragraph 47 references the TCA; the TCA speaks for itself.

48. To the extent Paragraph 48 alleges the “Commission has approved the installation within

   the Historic Beacon Hill District that are far more visible than the proposed Verizon

   Wireless PWS facility,” the City is without knowledge or information sufficient to form a




                                              7
           Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 8 of 10



       belief as to the truth of the allegations. To the extent that Paragraph 48 references the

       contents of the Commission’s Decision, the Decision speaks for itself.

   49. Paragraph 49 purports to assert a legal conclusion, to which no response is required. To

       the extent that Paragraph 49 alleges facts, they are denied.

   50. Paragraph 50 purports to assert a legal conclusion, to which no response is required. To

       the extent that Paragraph 50 alleges facts, they are denied.

   51. Paragraph 51 purports to assert legal conclusions, to which no response is required. To

       the extent that Paragraph 51 alleges facts, they are denied.

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff lacks standing to assert the claims alleged in the Complaint.

                              THIRD AFFIRMATIVE DEFENSE

       The City at all times relevant acted reasonably, within the scope of its official discretion,

and with an objectively reasonable belief that its actions were lawful.

                            FOURTH AFFIRMATIVE DEFENSE

       The City states that at all times it acted in good faith and upon reasonable belief that its

actions were required and in compliance with all relevant laws and circumstances.

                              FIFTH AFFIRMATIVE DEFENSE

       The City states that it was justified in its acts or conduct and therefore Plaintiff cannot

recover.

                              SIXTH AFFIRMATIVE DEFENSE




                                                 8
         Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 9 of 10



       The City states that the actions of the Commission and its members are entitled to and

protected by a qualified immunity.

                           SEVENTH AFFIRMATIVE DEFENSE

       This Court lacks subject matter jurisdiction over this action pursuant to Section 10 of

Chapter 616 of the Acts of 1955, as amended.

                            EIGHTH AFFIRMATIVE DEFENSE

       The City hereby gives notice that it intends to rely upon such other and further defenses

as may become available or apparent during discovery proceedings in this case and hereby

reserves the right to amend this Answer and assert such defenses.



       WHEREFORE, the City prays that this Honorable Court dismiss the Plaintiff’s

Complaint with prejudice and award the City any relief that it deems proper.



                 [Signature page and Certificate of Service on following page]




                                                9
        Case 1:19-cv-11936-NMG Document 8 Filed 11/08/19 Page 10 of 10




Dated: November 8, 2019                       Respectfully submitted:

                                              DEFENDANTS, BEACON HILL
                                              ARCHITECTURAL COMMISSION; MIGUEL
                                              ROSALES, PAUL J. DONNELLY, JOEL
                                              PIERCE, P.T. VINEBURGH, AND DANIELLE
                                              SANTOS, AS MEMBERS AND ALTERNATE
                                              MEMBERS OF THE BEACON HILL
                                              ARCHITECTURAL COMMISSION; AND
                                              THE CITY OF BOSTON, MASSACHUSETTS

                                              By their attorneys:
                                              Eugene L. O’Flaherty,
                                              Corporation Counsel


                                              /s/ Nicholas O’Neill
                                              Nicholas O’Neill (BBO #703782)
                                              Sean Chen (BBO #678110)
                                              Assistant Corporation Counsel
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              (617) 435-4048
                                              (617) 635-4936
                                              nicholas.o’neill@boston.gov
                                              sean.chen@boston.gov


                                CERTIFICATE OF SERVICE


        I, Nicholas O’Neill, hereby certify that I served a true copy of the above document to all
parties of record via this court’s electronic filing system and upon those non-registered
participants via first-class mail.

Date: November 8, 2019                        /s/ Nicholas O’Neill




                                                10
